Citation Nr: 0031040	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from August 1961 to 
April 1962.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1994 rating decision, 
in which the RO denied the veteran's claim for service 
connection for a psychiatric disorder.  The veteran filed an 
NOD in July 1994, and the RO issued an SOC in September 1994.  
The veteran filed a substantive appeal in December 1994.  
Supplemental Statements of the Case (SSOC) were issued in 
March 1995, September 1995, December 1995, February 1996, and 
November 1996.  Thereafter, the veteran's appeal came before 
the Board, which, in an April 1998 decision, remanded the 
appeal to the RO for additional development.  The RO issued 
SSOCs in July 1998 and September 1999.  

REMAND

In reviewing the evidence of record, the Board is cognizant 
that the veteran has been diagnosed with PTSD, and a 
physician at the VA Medical Center (VAMC) in Gainesville has 
linked the disorder to the veteran's reported military 
service in and around Cuba.  

The Board notes that establishing service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and medical evidence of a link, or causal nexus, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000). 

In addition, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).  Those service records which are available must 
support, and not contradict, the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283, 289 (1994).  See Fossie v. West, 12 Vet.App. 1, 
6 (1998), wherein the Court stated, "If the veteran engaged 
in combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

The existence of a valid service stressor is a factual 
question for VA adjudicators, who are not bound to accept a 
veteran's uncorroborated accounts of alleged stressors, 
particularly where there has been a considerable passage of 
time between putative stressful events recounted by the 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 1 
Vet.App. 190 (1991) aff'd on reconsideration, 1 Vet.App. 406 
(1991); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In sum, 
whether the evidence establishes the occurrence of stressors 
is a question of fact for adjudicators, and whether any 
stressors that occurred were of sufficient gravity to cause 
and to support a diagnosis of PTSD is a question of fact for 
medical professionals.  

Under 38 C.F.R. § 4.125(a), if the diagnosis of a mental 
disorder does not conform with the criteria set out in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), or is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  Post-traumatic stress disorder 
is defined in DSM-IV under classification 309.81.  The 
criteria for PTSD are as follows:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, witnessed, 
or was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others.  
(2) The person's response involved 
intense fear, helplessness, or horror.  

B.  The traumatic event is persistently re-
experienced in one or more of the following 
ways:
(1) recurrent and intrusive distressing 
recollections of the event, including 
images, thoughts, or perceptions.  
(2) recurrent distressing dreams of the 
event.  
(3) acting or feeling as if the 
traumatic event were recurring (includes 
a sense of reliving the experience, 
illusions, hallucinations, and 
dissociative flashback episodes, 
including those that occur on awakening 
or when intoxicated).  
(4) intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  
(5) physiological reactivity on exposure 
to internal or external cues that 
symbolize or resemble an aspect of the 
traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following:  
(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma 
(3) inability to recall an important aspect 
of the trauma
(4) markedly diminished interest or 
participation in significant activities
(5) feeling of detachment or estrangement 
from others
(6) restricted range of affect (e.g., unable 
to have loving feelings)
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, 
marriage, children, or a normal life 
span)

D.  Persistent symptoms of increased arousal 
(not present before the trauma), as indicated 
by two (or more) of the following:
(1) difficulty falling or staying asleep
(2) irritability or outbursts of anger
(3) difficulty concentrating
(4) hypervigilance
(5) exaggerated startled response

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than one month.

F.  The disturbance causes clinically 
significant distress or impairment in social, 
occupational, or other important areas of 
functioning.

See Quick Reference to the Diagnostic Criteria from DSM-IV, 
Washington, DC, American Psychiatric Association, 1994.

In reviewing the claims file, the evidence reflects that the 
veteran served in the U.S. Navy, and was assigned to the USS 
William C. Lawe (DD-763).  The veteran has reported that, 
while he was aboard the LAWE, the ship operated in the 
Caribbean Sea around the time of the Bay of Pigs Invasion and 
the Cuban missile crisis.  He indicated that the ship at one 
point was placed on alert, in anticipation of an attack from 
Cuban military forces, and that the LAWE and another ship 
were ordered to defend the Guantanamo Bay military 
installation.  The veteran reported that he was anxious and 
in terrible fear for his life at this time, and was afraid 
the ship would be the target of a nuclear device.  When the 
alert ended without incident, the veteran indicated that he 
continued to suffer from a state of high anxiety, with 
episodes of agitation.  We note that a DD Form-215, 
Correction to DD Form 214, reflects that the veteran was 
awarded the Navy Expeditionary Medal (Cuba).  

In April 1962, the veteran underwent a psychiatric 
examination.  It was noted that he was suffering from 
anxiety, stuttering, stammering, and bedwetting, with some 
sleeplessness.  The veteran reported a history of life-long 
stuttering and stammering, and that he had wet his bed until 
the age of 13 or 14, and still did, on occasion, suffer from 
that disorder.  The veteran was subsequently medically 
discharged from service, on the basis of a personality 
disorder. 

Thereafter, in January 1994, the veteran filed a claim for 
service connection for a psychiatric disorder.  Subsequent 
medical examinations of the veteran, in February 1994 and 
June 1995, revealed diagnoses of major depression and major 
depressive disorder with psychotic features, respectively.  

In October 1997, the veteran submitted medical reports from 
the Gainesville VAMC, dated in June and July 1997.  In 
particular, a progress note reported a diagnosis of dysthymic 
disorder and PTSD.  In addition, findings from 
psychodiagnostic testing did not rule out or support a 
diagnosis of PTSD.  Furthermore, a post-traumatic clinical 
team (PCT) intake report noted the veteran's reported 
stressors as his naval service during the Cuban missile 
crisis, observing family members who were informed that a 
military chartered flight had crashed with sailors onboard 
killed, and experiencing a storm at sea during which a crew 
member reportedly drowned.  The report noted an Axis I 
diagnosis of general anxiety disorder, major depressive 
disorder, dysthymia, and polysubstance abuse, in partial 
remission.  

In June 1998, the RO received VAMC Gainesville progress 
notes, dated from December 1997 to May 1998.  These reflected 
the veteran's participation in a PCT therapy group.  

In March 1999, the veteran submitted to the RO additional 
treatment records, which included a January 1998 statement 
from Michael Marchese, M.D.  Dr. Marchese indicated that he 
had been treating the veteran at the Gainesville VAMC, and 
that, in his professional opinion, the stressors the veteran 
experienced in service while in Cuba were causally-related to 
his PTSD.  In addition to Dr. Marchese's opinion, a July 1998 
VAMC Gainesville progress note reflected the veteran's 
complaints of audio hallucinations, which he reportedly 
attributed to his confrontation of intrusive combat-related 
memories and their emotional and behavioral sequelae.  The 
veteran reported two distressing experiences that had led to 
his present psychiatric illness.  First, learning, at the 
conclusion of basic training, that an airplane that carried 
one-third of his training comrades had crashed in a storm.  
Second, the threat of nuclear attack during the Cuban missile 
crisis while aboard the LAWE.  

Thereafter, the RO received a statement from Dr. Marchese, 
dated in April 1999.  Dr. Marchese again reported that the 
veteran suffered from PTSD, and that his stressor experience 
of military service off the coast of Cuba was causally 
related to his PTSD.  In June 1999, the veteran was examined 
by Gary Honickman, Ph.D.  Following evaluation of the 
veteran, which included diagnostic testing, Dr. Honickman 
noted that the veteran's MMPI-2 (Minnesota Multiphasic 
Personality Inventory) profile was a valid profile in terms 
of the configuration of the validity scales.  In addition, 
nine of the ten clinical scales were significantly elevated, 
suggesting that he was under a great deal of psychic 
distress.  The veteran's highest clinical scale configuration 
was scale 8--schizophrenia, scale 7--psychasthenia, and scale 
2--depression.  Dr. Honickman indicated that such an MMPI 
configuration was compatible with PTSD, from which the 
veteran appeared to suffer.  

The Board must take into account that the medical evidence of 
record reflects conflicting diagnoses as to the veteran's 
mental state.  In this respect, as to the diagnosis of PTSD, 
there is no medical examination of record in which a doctor 
has reported a diagnosis of PTSD supported by a thorough 
discussion of the veteran's entire medical history.  
Furthermore, there has not been a verification of the 
veteran's claimed stressors, or a discussion by any medical 
professional as to how such stressors correspond to the 
criteria of DSM-IV (309.81), for PTSD.  The Board notes that 
a diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet.App. 70, 77 (1994).  
Moreover, although the Board is not competent to second-guess 
a qualified medical examiner's diagnosis of PTSD when the 
diagnosis is related to verified in-service stressors, we are 
required to return an examination report as inadequate, when 
the diagnosis is not expressly based upon valid stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Therefore, the Board believes an attempt should be made to 
verify the veteran's stressors, following which an additional 
VA medical examination should be undertaken in which the 
veteran's full medical history, along with any stressors 
verified by the RO, is discussed.  The Board notes that such 
discussion is extremely important given the conflicting 
diagnoses, as noted above, and the veteran's reported pre-
service medical history.  

Therefore, under the circumstances set forth above, this case 
is REMANDED to the RO for the following action:

1. The RO should contact the veteran and ask him 
to identify all sources of treatment received 
for PTSD since April 1999, and to furnish 
signed authorizations for release to VA of 
medical records in connection with each non-
VA source he identifies.  Copies of the 
medical records from all sources should then 
be requested, if not already associated with 
the claims file.  


2. An additional request should be made to the 
veteran, with a copy to his representative, 
that he provide as much detail as possible 
regarding his claimed in-service stressors, 
i.e., his service on the USS William C. Lawe 
in and around Cuba, and the reported aircraft 
crash that killed many of his shipmates after 
basic training.  The veteran should be asked 
to provide specific details of the claimed 
stressful events, such as an approximate 
date, location, detailed description of 
pertinent events, and identifying information 
concerning any other individuals involved in 
the event, including their names, ranks, 
units of assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to obtain 
supportive evidence of the claimed stressful 
events and that he must be as specific as 
possible because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

3. The RO should then take the information in 
the claims file regarding the events the 
veteran believes caused his PTSD, plus any 
additional information provided by the 
veteran as a result of this Remand, and 
submit a detailed summary to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  That 
organization should be requested to verify, 
if possible, the veteran's contended 
stressors.  In particular, a command history 
for the USS William C. Lawe, if available, 
for the veteran's period of service on the 
ship, should be obtained.  Moreover, if, as a 
result of any development undertaken by this 
Remand, it would be logical to contact other 
Agencies, or other repositories for military 
records, that development should be 
accomplished.  

4. Upon completion of the above, the veteran 
should be afforded a VA psychiatric 
examination.  The claims folder, to include a 
copy of this Remand, must be made available 
to the examiner for review prior to the 
examination.  A notation to the effect that 
this record review took place should be 
included in the examination report.  In its 
request for examination, the RO should advise 
the examiner as to the in-service stressors 
that have been accepted by the RO as verified 
by the service department.  The examiner, in 
turn, should make a determination as to 
whether the veteran does suffer from PTSD, 
and should discuss the application of DSM-IV 
(309.81) in that determination.  

5. If the veteran is found to have PTSD, the 
examiner should express an opinion for the 
record as to whether any stressors, as 
verified by the RO, are etiologically related 
to any current PTSD.  Furthermore, all tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  In the event the examiner finds that 
the veteran does not have PTSD, he or she 
should reconcile that finding with that of 
other physicians of record who have reached 
the opposite conclusion.  In addition, the 
examiner should comment as to whether any 
non-PTSD psychiatric disorder is 
etiologically related to the veteran's 
military service, taking into consideration 
his pre-service,     in-service, and post-
service medical history.

6. Next, the RO should review the evidence of 
record, and readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
continues to be denied, the RO should furnish 
the veteran, and his representative, an SSOC, 
which addresses all the evidence added to the 
record since the September 1999 SSOC was 
issued.  They should then be given an 
opportunity to respond before the case is 
returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 10 -


